Almand, Justice.
The sole assignment of error in the bill of exceptions is to the order of the trial judge reciting that, “after hearing evidence and argument of counsel,” the petitioner’s application for an interlocutory injunction was denied. The *276bill of exceptions states that the order was entered after hearing evidence and argument of counsel.
Argued July 12, 1960
Decided September 8, 1960.
Moreton Rolleston, Jr., for plaintiff in error.
J. C. Savage, Newell Edenfield, J. C. Murphy, contra.
The evidence adduced at the trial is neither set out in the bill of exceptions nor attached thereto as an exhibit nor included in the record. Without such evidence this court cannot determine whether the trial court erred or abused its discretion in refusing an interlocutory injunction and its judgment will be affirmed. Voyles v. Federal Land Bank of Columbia, 173 Ga. 844 (162 S. E. 106); Dozier v. Dozier, 194 Ga. 268 (21 S. E. 2d 655).

Judgment affirmed.


All the Justices concur.